Exhibit 10.1

Execution Version

 

 

CONTRIBUTION

AGREEMENT

by and among

DOMINION MIDSTREAM PARTNERS, LP

COVE POINT GP HOLDING COMPANY, LLC

DOMINION MLP HOLDING COMPANY, LLC

DOMINION COVE POINT LNG, LP

DOMINION COVE POINT, INC.

DOMINION GAS PROJECTS COMPANY, LLC

and

DOMINION MIDSTREAM GP, LLC

 

 

Dated as of October 10, 2014

 

 



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

This Contribution Agreement, dated as of October 10, 2014 (this “Agreement”), is
by and among Dominion Midstream Partners, LP, a Delaware limited partnership
(the “Partnership”), Dominion Midstream GP, LLC, a Delaware limited liability
company and the general partner of the Partnership (the “General Partner”), Cove
Point GP Holding Company, LLC, a Delaware limited liability company (“CP
Holdings”), Dominion MLP Holding Company, LLC, a Delaware limited liability
company (“MLP HoldCo”), Dominion Cove Point LNG, LP, a Delaware limited
partnership (“Cove Point”), Dominion Cove Point, Inc., a Virginia corporation
(“DCPI”) and Dominion Gas Projects Company, LLC, a Delaware limited liability
company (“DGPC”). The above-named entities are sometimes referred to in this
Agreement individually as a “Party” and collectively as the “Parties.”
Capitalized terms used herein shall have the meanings assigned to such terms in
Article I.

RECITALS

WHEREAS, DCPI has formed MLP HoldCo pursuant to the Delaware Limited Liability
Company Act (the “Delaware LLC Act”), for the purpose of holding certain limited
partner interests in the Partnership, as well as engaging in any other business
activity that lawfully may be conducted by a limited liability company organized
under the Delaware LLC Act.

WHEREAS, the General Partner and MLP HoldCo have formed the Partnership,
pursuant to the Delaware Revised Uniform Limited Partnership Act (the “Delaware
Partnership Act”), for the purpose of holding certain limited liability company
interests in CP Holdings, as well as engaging in any other business activity
that is approved by the General Partner and that lawfully may be conducted by a
limited partnership organized under the Delaware Partnership Act.

WHEREAS, the Partnership has formed CP Holdings pursuant to the Delaware LLC Act
for the purpose of holding certain partnership interests in Cove Point, as well
as engaging in any other business activity that lawfully may be conducted by a
limited liability company organized under the Delaware LLC Act.

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recitals, the following actions have been taken in the following order prior to
the date hereof:

1. DCPI formed MLP HoldCo under the terms of the Delaware LLC Act and
contributed $1,000 in exchange for all of the limited liability company
interests in MLP HoldCo;

2. MLP HoldCo and the General Partner formed the Partnership under the terms of
the Delaware Partnership Act and MLP HoldCo contributed $1,000 in exchange for a
100% limited partner interest in the Partnership (the “Initial LP Interest”) and
the General Partner was issued a non-economic general partner interest in the
Partnership;

3. The Partnership formed CP Holdings under the terms of the Delaware LLC Act
and contributed $1,000 in exchange for all of the limited liability company
interests in CP Holdings.

 

1



--------------------------------------------------------------------------------

WHEREAS, concurrently with the Closing, each of the matters provided for in
Article II will occur in accordance with its respective terms;

WHEREAS, if the Over-Allotment Option is exercised, each of the matters provided
for in Article III will occur in accordance with its respective terms; and

WHEREAS, the stockholders, members or partners of the Parties have taken all
corporate, limited liability company and partnership action, as the case may be,
required to approve the transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms below:

“Additional Preferred Interest” means the number of Preferred LP Interests to be
issued to DGPC pursuant to the Second A&R Cove Point LP Agreement and determined
pursuant to the formula set forth on Exhibit C.

“Closing” means the closing of the Offering.

“Closing Date” means the date of closing of the Offering.

“Common LP Interest” has the meaning set forth in the Second A&R Cove Point LP
Agreement.

“Contributed Interests” has the meaning given such term in Section 2.2.

“CP Holdings Preferred LP Interest” means the number of Preferred LP Interests
to be issued to CP Holdings in exchange for its contribution of the net proceeds
from the Offering to Cove Point pursuant to Section 2.10(b) and determined
pursuant to the formula set forth on Exhibit C.

“Second A&R Cove Point LP Agreement” means the Second Amended and Restated
Agreement of Limited Partnership of Dominion Cove Point LNG, LP, substantially
in the form attached hereto as Exhibit A.

“Common Unit” means a common unit representing a limited partner interest in the
Partnership having the rights set forth in the Partnership Agreement.

“Deferred Issuance and Distribution” has the meaning assigned to it in the
Partnership Agreement.

“Effective Time” means 8:00 a.m. Eastern Time on the Closing Date.

 

2



--------------------------------------------------------------------------------

“Firm Units” means the Common Units to be sold to the Underwriters pursuant to
the terms of the Underwriting Agreement, other than Option Units.

“GP Interest” has the meaning set forth in the Second A&R Cove Point LP
Agreement.

“Initial Preferred Interests” means the number of Preferred LP Interests to be
issued to the General Partner pursuant to the Second A&R Cove Point LP Agreement
and determined pursuant to the formula set forth on Exhibit C.

“Offering” means the initial public offering of the Partnership’s Common Units.

“Option Units” means the Common Units that the Partnership will agree to issue
upon an exercise of the Over-Allotment Option.

“Original Partnership Agreement” means that certain Agreement of Limited
Partnership of the Partnership, dated as of March 11, 2014.

“Over-Allotment Option” has the meaning assigned to it in the Partnership
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, substantially in the form attached as
Appendix A to the Registration Statement.

“Preferred LP Interests” has the meaning set forth in the Second A&R Cove Point
LP Agreement.

“Registration Statement” means the Registration Statement on Form S-1 filed by
the Partnership with the United States Securities and Exchange Commission
(Registration No. 333-194864), as amended.

“Subordinated Units” means a subordinated unit representing a limited partner
interest in the Partnership having the rights set forth in the Partnership
Agreement.

“Underwriters” means the underwriting syndicate listed in the Underwriting
Agreement.

“Underwriting Agreement” means a firm commitment underwriting agreement to be
entered into between the Partnership, the underwriters named in the Registration
Statement, and certain other parties named therein.

ARTICLE II

TRANSFERS, CONTRIBUTIONS, ACKNOWLEDGEMENTS AND DISTRIBUTIONS

The following shall be completed immediately following the Effective Time:

Section 2.1 Recapitalization of Interests in Cove Point. The General Partner and
DGPC shall enter into the Second A&R Cove Point LP Agreement to provide for,
inter alia, (a) the creation of the Preferred LP Interests and the Common LP
Interests and (b) the conversion of

 

3



--------------------------------------------------------------------------------

(i) the general partner interest in Cove Point held by the General Partner into
(1) the GP Interest and (2) the Initial Preferred Interests and (ii) the limited
partner interest in Cove Point held by DGPC into (1) the Additional Preferred
Interests and (2) the Common LP Interest.

Section 2.2 Distribution of Interests in Cove Point. The General Partner shall
distribute the GP Interest and the Initial Preferred Interest, and DGPC shall
distribute the Additional Preferred Interest, to DCPI, for its own use, forever
(collectively with the GP Interest and the Initial Preferred Interest, the
“Contributed Interests”), and DCPI shall accept such distribution.

Section 2.3 First Contribution of Interests in Cove Point. DCPI shall contribute
the Contributed Interests to MLP Holdco for its own use, forever, and MLP HoldCo
shall accept such contribution.

Section 2.4 Execution of the Partnership Agreement. The General Partner and MLP
HoldCo shall amend and restate the Original Partnership Agreement by executing
the Partnership Agreement in substantially the form included in Appendix A to
the Registration Statement, with such changes as the General Partner and MLP
HoldCo may agree.

Section 2.5 Execution of Registration Rights Agreement. The Partnership and MLP
HoldCo shall execute a registration rights agreement, substantially in the form
attached hereto as Exhibit B, pursuant to which the Partnership shall agree to
register with the Securities & Exchange Commission certain equity interests in
the Partnership in accordance with the terms provided therein.

Section 2.6 Underwriter Cash Contribution. The Parties acknowledge that, in
connection with the Offering, the Underwriters will, pursuant to the
Underwriting Agreement, agree to make a capital contribution to the Partnership
of an amount determined pursuant to the terms of the Underwriting Agreement in
exchange for the issuance by the Partnership to the Underwriters of the Firm
Units.

Section 2.7 Second Contribution of Cove Point Interests. MLP Holdco shall grant,
contribute, bargain, convey, assign, transfer, set over and deliver to the
Partnership, its successors and its assigns, for its and their own use forever,
all right, title and interest in and to the Contributed Interests in exchange
for (a) 11,847,789 Common Units and 31,972,789 Subordinated Units (collectively,
the “Sponsor Units”), provided, that, any decrease in the number of Firm Units
issued by the Partnership in the Offering shall result in an increase to the
number of Sponsor Units issued to MLP HoldCo pursuant to this Section 2.7 by a
number of Common Units equal to 115% of such decrease and any increase in the
number of Firm Units issued by the Partnership in the Offering shall result in a
decrease to the number of Sponsor Units issued to MLP HoldCo pursuant to this
Section 2.7 by a number of Common Units equal to 115% of such increase, (b) the
issuance to the General Partner of all of the equity interests in the
Partnership classified as “Incentive Distribution Rights” under the Partnership
Agreement, and (c) the right to receive the Deferred Issuance and Distribution,
and the Partnership shall accept such grant, contribution, bargain, conveyance,
assignment, transfer, set over and delivery.

 

4



--------------------------------------------------------------------------------

Section 2.8 Third Contribution of Cove Point Interests. The Partnership shall
grant, contribute, bargain, convey, assign, transfer, set over and deliver to CP
Holdings, its successors and its assigns, for its and their own use forever, all
right, title and interest in and to the Contributed Interests contributed to the
Partnership pursuant to Section 2.7 and CP Holdings shall accept such grant,
contribution, bargain, conveyance, assignment, transfer, set over and delivery.

Section 2.9 Payment of Transaction Expenses and Contribution of Proceeds by the
Partnership. The Parties acknowledge the Partnership will retain a portion of
the net proceeds of the offering in connection with the Closing, in order to pay
transaction expenses in the amount of approximately $4.7 million, excluding
underwriting discounts of 6.0% of the gross proceeds of the Offering but
including a structuring fee of 0.5% of the gross proceeds of the Offering
payable to two of the Underwriters (the “Structuring Fee”).

Section 2.10 Contribution of Offering Proceeds and Issuance of Preferred LP
Interests.

(a) The Partnership shall contribute to CP Holdings the net proceeds from the
Offering remaining after the application of Section 2.9.

(b) CP Holdings shall contribute the net proceeds received pursuant to
Section 2.10(a) to Cove Point in exchange for the issuance by Cove Point to CP
Holdings of the CP Holdings Preferred LP Interests.

Section 2.11 Redemption of the Initial LP Interest from MLP HoldCo and Return of
Initial Capital Contribution. The Partnership shall redeem the Initial LP
Interest held by MLP HoldCo and refund and distribute to MLP HoldCo the initial
contribution, in the amount of $1,000 made by MLP HoldCo in connection with the
formation of the Partnership, along with any interest or other profit that
resulted from the investment or other use of such initial contribution.

ARTICLE III

DEFERRED ISSUANCE AND DISTRIBUTION

Upon the earlier to occur of the expiration of the Over-Allotment Option period
or the exercise in full of the Over-Allotment Option, the Partnership shall
issue to MLP HoldCo a number of additional Common Units that is equal to the
excess, if any, of (x) the total number of Option Units over (y) the aggregate
number of Common Units, if any, actually purchased by and issued to the
Underwriters pursuant to the exercise(s) of the Over-Allotment Option. Upon each
exercise of the Over-Allotment Option, the Partnership shall distribute to MLP
Holdco an amount of cash equal to the net proceeds (after underwriting
discounts) of each such exercise.

ARTICLE IV

FURTHER ASSURANCES

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all

 

5



--------------------------------------------------------------------------------

such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) more fully to assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended to be so and
(c) more fully and effectively to carry out the purposes and intent of this
Agreement.

ARTICLE V

EFFECTIVE TIME

Section 5.1 Order of Completion of Transactions. The transactions provided for
in Article II of this Agreement shall be completed immediately following the
Effective Time in the order set forth therein; and, following the completion of
the transactions provided for in Article II, the transactions provided for in
Article III, if they occur, shall be completed.

Section 5.2 Effective Time. Notwithstanding anything contained in this Agreement
to the contrary, none of the provisions of Article II, Article III or Article IV
shall be operative or have any effect until the Effective Time, at which time
all such provisions shall be effective and operative in accordance with
Section 5.1 without further action by any Party.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation,”
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter.

Section 6.2 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

 

6



--------------------------------------------------------------------------------

Section 6.3 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

Section 6.4 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all Parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument.

Section 6.5 Applicable Law; Forum, Venue and Jurisdiction.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.

(b) Each of the Parties:

(i) irrevocably agrees that any claims, suits, actions or proceedings arising
out of or relating in any way to this Agreement shall be exclusively brought in
the Court of Chancery of the State of Delaware;

(ii) irrevocably submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware in connection with any such claim, suit, action or
proceeding;

(iii) agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper;

(iv) expressly waives any requirement for the posting of a bond by a Party
bringing such claim, suit, action or proceeding; and

(v) consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such Party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.

Section 6.6 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

 

7



--------------------------------------------------------------------------------

Section 6.7 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement. Notwithstanding anything in the foregoing to the
contrary, any amendment executed by the Partnership or any of its subsidiaries
shall not be effective unless and until the execution of such amendment has been
approved by the conflicts committee of the General Partner’s board of directors.

Section 6.8 Integration. THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN
SUPERSEDE ALL PREVIOUS UNDERSTANDINGS OR AGREEMENTS AMONG THE PARTIES, WHETHER
ORAL OR WRITTEN, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND SUCH
INSTRUMENTS. THIS AGREEMENT AND SUCH INSTRUMENTS CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
UNDERSTANDING, REPRESENTATION, PROMISE OR AGREEMENT, WHETHER ORAL OR WRITTEN, IS
INTENDED TO BE OR SHALL BE INCLUDED IN OR FORM PART OF THIS AGREEMENT UNLESS IT
IS CONTAINED IN A WRITTEN AMENDMENT HERETO EXECUTED BY THE PARTIES HERETO AFTER
THE DATE OF THIS AGREEMENT.

Section 6.9 Deed; Bill of Sale; Assignment. To the extent required and permitted
by applicable law, this Agreement shall also constitute a “deed,” “bill of sale”
or “assignment” of the assets and interests referenced herein.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

DOMINION MIDSTREAM PARTNERS, LP By: Dominion Midstream GP, LLC, its general
partner By:  

/s/ Paul D. Koonce

Name:   Paul D. Koonce Title:   Executive Vice President COVE POINT GP HOLDING
COMPANY, LLC By:  

/s/ Carter M. Reid

Name:   Carter M. Reid Title:   Secretary DOMINION MLP HOLDING COMPANY, LLC By:
 

/s/ Mark O. Webb

Name:   Mark O. Webb Title:   Vice President and General Counsel DOMINION COVE
POINT LNG, LP By: Dominion Midstream GP, LLC, its general partner By:  

/s/ Paul D. Koonce

Name:   Paul D. Koonce Title:   Executive Vice President

Signature Page to Contribution Agreement



--------------------------------------------------------------------------------

DOMINION COVE POINT, INC. By:  

/s/ Mark O. Webb

Name:   Mark O. Webb Title:   Vice President and General Counsel DOMINION GAS
PROJECTS COMPANY, LLC By:  

/s/ Carter M. Reid

Name:   Carter M. Reid Title:   Secretary DOMINION MIDSTREAM GP, LLC By:  

/s/ Paul D. Koonce

Name:   Paul D. Koonce Title:   Executive Vice President

Signature Page to Contribution Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of

Second Amended and Restated Agreement of Limited Partnership of

Dominion Cove Point LNG, LP

(See attached)

Exhibit A

to Contribution Agreement



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

DOMINION COVE POINT LNG, LP

Dated as of [—], 2014

 

A-1



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

DOMINION COVE POINT LNG, LP

This Second Amended and Restated Agreement of Limited Partnership of Dominion
Cove Point LNG, LP (the “Partnership”), dated as of [—], 2014 (the “Effective
Date”), is by and between Dominion Midstream GP, LLC, a Delaware limited
liability company (“Dominion Midstream”), and Dominion Gas Projects Company,
LLC, a Delaware limited liability company (“Dominion Gas Projects”).

RECITALS

A. The Partnership was formed under the Delaware Act under the name “Cove Point
LNG Company, L.P.” pursuant to a Certificate of Limited Partnership filed with
the Secretary of State of the State of Delaware on October 28, 1993 and the
execution of an Agreement of Limited Partnership dated as of that date;

B. The Partnership’s Agreement of Limited Partnership was amended and restated
as of January 27, 1994 to, among other things, change the name of the
Partnership to “Cove Point LNG Limited Partnership”;

C. On June 14, 2000, Williams Cove Point acquired, pursuant to a Purchase
Agreement dated May 2, 2000 among Williams Gas Projects Company, L.L.C.,
Williams Cove Point LNG Company, L.L.C., CLNG Corporation, Columbia LNG
Corporation and Columbia Atlantic Trading Corporation, the 1.0% general partner
interest in the Partnership owned by CLNG Corporation, a Delaware corporation,
and Williams Gas Projects acquired the 49.0% limited partner interest in the
Partnership owned by Columbia LNG Corporation, a Delaware corporation, and the
50.0% limited partner interest in the Partnership owned by Columbia Atlantic
Trading Company, a Delaware corporation and the Partnership’s Agreement of
Limited Partnership was amended and restated on that date to reflect the
foregoing;

D. On September 5, 2002, Dominion Cove Point, Inc. acquired, pursuant to a
Purchase Agreement dated July 30, 2002, among Williams Cove Point, Inc. and
Consolidated Natural Gas Company, the membership interests in Williams Cove
Point LNG Company, L.L.C. and Williams Gas Projects Company, L.L.C. Also, on
September 5, 2002, these two acquired entities changed their names to Dominion
Cove Point LNG Company, LLC (“Dominion Cove Point”) and Dominion Gas Projects
Company, LLC. On December 17, 2002, pursuant to an Amended and Restated
Certificate of Limited Partnership filed with the Secretary of State of the
State of Delaware, the Partnership’s name was changed to Dominion Cove Point
LNG, LP;

E. Dominion Cove Point and Dominion Gas Projects entered into an Amended and
Restated Agreement of Limited Partnership of Dominion Cove Point LNG, LP as of
December 17, 2002 (the “Existing Agreement”);

F. Dominion Cove Point changed its name to Dominion Midstream GP, LLC on
March 11, 2014;

 

A-2



--------------------------------------------------------------------------------

G. Dominion Midstream and Dominion Gas Projects wish to recapitalize the
partnership interests in the Partnership by converting (ii) Dominion Midstream’s
general partner interest into a noneconomic general partner interest (the “GP
Interest”) and preferred limited partner interests (“Preferred LP Interests”) in
the Partnership and (ii) Dominion Gas Projects’ limited partner interest into
common limited partner interests (the “Common LP Interests”) and Preferred LP
Interests, in each case with the rights and obligations set forth in this
Agreement;

H. Pursuant to the Contribution Agreement (defined below) (i) Dominion Midstream
will distribute the GP Interest and its Preferred LP Interests to Dominion Cove
Point, Inc. (“DCPI”), and Dominion Gas Projects will distribute its Preferred LP
Interests to DCPI (the “DCPI Distribution”), (ii) DCPI will contribute to
Dominion MLP Holding Company, LLC, a Delaware limited liability company (“MLP
Holding”), the GP Interest and Preferred LP Interests it receives in the DCPI
Distribution (the “MLP Holding Contribution”); (iv) MLP Holding will contribute
to Dominion Midstream Partners, LP, a Delaware limited partnership (“MLP”), the
GP Interest and Preferred LP Interests it receives in the MLP Holding
Contribution (the “MLP Contribution”), and (iv) MLP will contribute to Cove
Point GP Holding Company, LLC, a Delaware limited liability company (“CP
Holding”), the GP Interest and Preferred LP Interests it received in the MLP
Contribution (the “CP Holding Contribution”);

I. As of the Effective Date, each of Dominion Midstream, Dominion Gas Projects,
the Partnership, MLP Holding and CP Holding is a disregarded entity for U.S.
federal income tax purposes;

J. For U.S. federal income tax purposes, the MLP Contribution will cause the
Partnership to be treated as a partnership, the partners of which are MLP and
DCPI;

K. MLP will contribute to CP Holding the net proceeds it receives from the
initial public offering of its common units and CP Holding will contribute those
proceeds to the Partnership in exchange for Preferred LP Interests;

L. It is the intent of the parties to this Agreement that the distribution
reserve referred to in Section 6.3(b) hereof will be established by December 31,
2016; and

M. The Partners now wish to amend and restate the Existing Agreement to
(i) effect the recapitalization of the existing partnership interests into the
GP Interest, the Common LP Interests, and the Preferred LP Interests,
(ii) convert the existing partnership interests of (x) Dominion Midstream to the
GP Interest and Preferred LP Interests and (y) Dominion Gas Projects to Common
LP Interests and Preferred LP Interests, (iii) acknowledge that, pursuant to the
Contribution Agreement, transfers of the GP Interest and Preferred LP Interests
will occur pursuant to the DCPI Distribution, MLP Holding Contribution, MLP
Contribution and CP Holding Contribution, and (iv) make such other changes as
are set forth in this Agreement.

Accordingly, the Partners agree as follows:

 

A-3



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1. Definitions. Capitalized terms used but not defined elsewhere herein have
the meanings assigned to them below:

“Adjusted Capital Account” means, with respect to any Partner, the balance in
the Partner’s Capital Account as of the end of the relevant Fiscal Year, after
giving effect to the following adjustments:

(a) Credit to the Capital Account any amounts which the Partner is deemed
obligated to restore pursuant to the penultimate sentences of Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(b) Debit to the Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account and the definition of
“Adjusted Capital Account Deficit” below are each intended to comply with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and will be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in the Partner’s Adjusted Capital Account as of the end
of the relevant Fiscal Year.

“Affiliate” of any Person means any Person that, directly or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with the Person. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership, as amended, modified, supplemented or restated from time to time.

“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses and permits of any governmental authority and judgments, decrees,
injunctions, writs or orders of like action of any court, arbitrator or other
administrative, judicial or quasi-judicial tribunal or agency of competent
jurisdiction (including those pertaining to health, safety or the environment).

“Capital Account” means, with respect to any Partner, the Capital Account
maintained for the Partner in accordance with the provisions of this definition
of “Capital Account.” As of the Effective Date, and based on the Third Party
Appraisal, the Capital Account balance of (i) Dominion Midstream is $[—], all of
which is attributable to its Preferred LP Interests, and (ii) Dominion Gas
Projects is $[—], $[—] of which is attributable to its Preferred LP Interests
and $[—] of which is attributable to its Common LP Interests. Each Partner’s
initial Capital Account will thereafter be adjusted in accordance with the
following provisions:

(a) To each Partner’s Capital Account there will be credited (i) the Partner’s
Capital Contributions, (ii) the Partner’s distributive share of Net Operating
Income and any items in the nature of income or gain that are allocated to the
Partner pursuant to Sections 5.3 or 5.4, and (iii) the amount of any Partnership
liabilities assumed by the Partner or that are secured by any asset distributed
to the Partner;

 

A-4



--------------------------------------------------------------------------------

(b) To each Partner’s Capital Account there shall be debited (i) the amount of
Cash and the Carrying Value of any Partnership asset distributed to the Partner
pursuant to any provision of this Agreement, (ii) the Partner’s distributive
share of Net Operating Losses and any items in the nature of deduction, expense,
or loss that are allocated to the Partner pursuant to Sections 5.3 or 5.4, and
(iii) the amount of any liabilities of the Partner assumed by the Partnership or
that are secured by any asset contributed by the Partner to the Partnership;

(c) In the event an Interest is Transferred in accordance with the terms of this
Agreement, the transferee will succeed to the Capital Account of the transferor
to the extent it relates to the Transferred Interest; and

(d) In determining the amount of any liability for purposes of subparagraphs
(a) and (b) above there will be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Treasury Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b), and will be interpreted and applied in a manner
consistent with those Treasury Regulations. In the event the General Partner
determines in good faith and on a commercially reasonable basis that it is
prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto are computed in order to comply with those Treasury Regulations,
the General Partner may make the modification; provided that the General Partner
shall promptly give each other Partner written notice of the modification; and
provided, further, that the modification shall be made only if and to the extent
the modification does not have an adverse effect on the Preferred Limited
Partners. The General Partner also shall, in good faith and on a commercially
reasonable basis, (a) make any adjustments to the Capital Accounts that are
necessary or appropriate to maintain equality between the aggregate Capital
Accounts of the Partners and the amount of capital reflected on the
Partnership’s balance sheet, as computed for book purposes, in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(q) and (b) make any appropriate
modifications to the Capital Accounts in the event unanticipated events might
otherwise cause this Agreement not to comply with Treasury Regulations
Section 1.704-1(b).

“Capital Contribution” means, with respect to any Partner, the amount of cash
and the initial Carrying Value of any asset (other than cash) actually or deemed
contributed to the Partnership by the Partner after the Effective Date.

 

A-5



--------------------------------------------------------------------------------

“Carrying Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Carrying Value of any asset contributed by a Partner to the
Partnership will be the gross fair market value of the asset as of the Effective
Date and based on the Third Party Appraisal;

(b) The Carrying Value of each Partnership asset will be adjusted to equal its
gross fair market value as determined by the Partners as of the following times:
(i) the acquisition of an additional interest in the Partnership by any new or
existing Partner in exchange for more than a de minimis Capital Contribution,
provided that no adjustment will be made to the Carrying Values of the
Partnership’s assets in connection with any Capital Contribution made by a
Common Limited Partner for the purpose of funding the construction of the
Liquefaction Project; (ii) the distribution by the Partnership to a Partner of
more than a de minimis amount of asset as consideration for an interest in the
Partnership; (iii) the liquidation of the Partnership within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g) (other than pursuant to Code
Section 708(b)(1)(B)); (iv) the issuance of a Noncompensatory Option; or (v) any
other event to the extent determined by the General Partner to be necessary to
properly reflect the Carrying Values in accordance with the standards set forth
in Treasury Regulations Section 1.704-1(b)(2)(iv)(q); provided, however, that in
the event of the issuance of an Interest in the Partnership pursuant to the
exercise of a Noncompensatory Option where the right to share in Partnership
capital represented by the Partnership Interest differs from the consideration
paid to acquire and exercise the Noncompensatory Option, the Carrying Value of
each Partnership asset immediately after the issuance of the Partnership
Interest shall be adjusted upward or downward to reflect any unrealized gain or
unrealized loss attributable to the Partnership asset and the Capital Accounts
of the Partners shall be adjusted in a manner consistent with Treasury
Regulations Section 1.704-1(b)(2)(iv)(s); and provided further, however, that
adjustments pursuant to clause (i) and clause (ii) of this sentence (or clause
(iv) of this sentence in the event of the issuance of a Noncompensatory Option
to acquire a de minimis Interest in the Partnership) shall be made only if the
General Partner reasonably determines that the adjustments are necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership. If any Noncompensatory Options are outstanding upon the occurrence
of an event described in this paragraph (b)(i) through (b)(v), the Partnership
shall adjust the Carrying Values of its Properties in accordance with Treasury
Regulations Sections 1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);

(c) The Carrying Value of any asset distributed to any Partner will be adjusted
to equal the gross fair market value of the asset on the date of distribution as
determined by the General Partner; and

(d) The Carrying Value of each Partnership asset will be increased (or
decreased) to reflect any adjustments to the adjusted basis of the asset
pursuant to Code Sections 734(b) (including pursuant to Treasury Regulations
Section 1.734-2(b)(1)), but only to the extent that the adjustments are taken
into account in determining Capital Accounts pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m) and subparagraph (c) of the definition of “Gain”
and “Loss”; provided, however, that Carrying Values will not be adjusted
pursuant to this subparagraph (d) to the extent that an adjustment pursuant to
subparagraph (b) is required in connection with a transaction that would
otherwise result in an adjustment pursuant to this subparagraph (d).

 

A-6



--------------------------------------------------------------------------------

If the Carrying Value of an asset has been determined or adjusted pursuant to
subparagraph (a), (b), or (d), that Carrying Value will thereafter be adjusted
by the Depreciation taken into account with respect to the asset, for purposes
of computing Net Operating Income and Net Operating Loss.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Any and all references to specific provisions of the Code are deemed to refer to
any corresponding provisions of succeeding law.

“Commences Commercial Service” has the meaning set forth in the First Amended
and Restated Agreement of Limited Partnership of Dominion Midstream Partners,
LP.

“Common Limited Partner” means (i) Dominion Gas Projects (unless it has ceased
to be a Common Limited Partner) and (ii) any Person who has become a Common
Limited Partner pursuant to the terms of this Agreement and has not ceased to be
a Common Limited Partner.

“Common LP Interests” has the meaning set forth in Recital G of this Agreement,
and which Interests have the rights, powers, preferences and designations set
forth herein.

“Contribution Agreement” means that certain Contribution Agreement dated as of
October 10, 2014 by and among, MLP, CP Holding, MLP Holding, the Partnership,
DCPI, Dominion Gas Projects and Dominion Midstream.

“CP Holding” has the meaning set forth in Recital H of this Agreement.

“CP Holding Contribution” has the meaning set forth in Recital H of this
Agreement.

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6
Del. Code § 17-101 et seq., as amended from time to time.

“DCPI” has the meaning set forth in Recital H of this Agreement.

“DCPI Distribution” has the meaning set forth in Recital H of this Agreement.

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable for federal income tax
purposes with respect to an asset for the Fiscal Year as determined by the
General Partner; provided that if the Carrying Value of an asset differs from
its adjusted basis for federal income tax purposes at the beginning of the
Fiscal Year or other period, Depreciation for the Fiscal Year or other period
shall equal to the amount of book basis recovered for the Fiscal Year or other
period under the rules prescribed by Treasury Regulations Section 1.704-3(d)(2)
and provided, further, that if the federal income tax depreciation, amortization
or other cost recovery deduction for the Fiscal Year or other period is zero,
Depreciation shall be determined with reference to the beginning Carrying Value
using any reasonable method selected by the General Partner.

“Disposition” means the sale, exchange, extinguishment, cancellation,
retirement, repayment, redemption, termination, lapse, transfer or other similar
disposition of all or any portion of the Partnership’s assets, including with
respect to any asset that is repaid, redeemed

 

A-7



--------------------------------------------------------------------------------

or otherwise retired in whole or in part in accordance with its terms, any
payment of principal, other invested capital and capital appreciation with
respect thereto; provided that “Disposition” shall not include any tax-free
exchange under the Code.

“Dominion Cove Point” has the meaning set forth in Recital D of this Agreement.

“Dominion Gas Projects” has the meaning set forth in the introduction to this
Agreement.

“Dominion Midstream” has the meaning set forth in the introduction to this
Agreement.

“Effective Date” has the meaning set forth in the introduction to this
Agreement.

“Existing Agreement” has the meaning set forth in Recital E of this Agreement.

“Final Determination” means the final resolution: (a) by execution of Internal
Revenue Service Form 870, 870-AD, 870-P, or 870-LP (or any successor forms
thereto), except that a Form 870, 870-AD, 870-P, 870-LP or comparable form that
reserves (whether by its terms or by operation of law) the right of the taxpayer
to file a claim for refund and/or the right of a taxing authority to assert a
further deficiency shall not constitute a Final Determination; (b) by judgment
which has become final and unappealable; (c) by a closing agreement or accepted
offer in compromise under Section 7121 or 7122 of the Code, or agreements having
the same effect under the Tax laws of other jurisdictions; or (d) by any
allowance or disallowance of a refund or credit in respect of an overpayment of
Tax as set forth in Section 1313(a) of the Code or by any other final
disposition, including by reason of the expiration of the applicable statute of
limitations or by mutual agreement of the parties.

“Fiscal Quarter” means (i) the period commencing on (and including) the
Effective Date and ending on (and including) December 31, 2014, (ii) any
subsequent three-month period commencing on (and including) any
January 1, April 1, July 1, or October 1 and ending on (and including) the last
day in March, June, September, and December, respectively, and (iii) in the case
of the final Fiscal Quarter, the period commencing on (and including) the day
after the last day of the prior Fiscal Quarter and ending on (and including) the
date on which all assets of the partnership are distributed to the Partners
pursuant to Section 9.2.

“Fiscal Year” means (i) the period commencing on the Effective Date and ending
on December 31, 2014, (ii) any subsequent twelve-month period commencing on
January 1 and ending on December 31, and (iii) the period commencing on the
immediately preceding January 1 and ending on the date on which all assets of
the partnership are distributed to the Partners pursuant to Section 9.2.

“Gain” and “Loss” mean, for each Fiscal Year, an amount equal to the
Partnership’s items of taxable gain or loss from the Disposition of partnership
assets for the Fiscal Year, determined in accordance with Code Section 703(a)(1)
and including items required to be separately stated, with the following
adjustments:

(a) in the event the Carrying Value of any Partnership asset is adjusted in
accordance with paragraph (b) or paragraph (c) of the definition of “Carrying
Value,” the amount

 

A-8



--------------------------------------------------------------------------------

of the adjustment will be taken into account as gain (if the adjustment
increases the Carrying Value of the Partnership asset) or loss (if the
adjustment decreases the Carrying Value of the Partnership asset) from the
Disposition of the asset;

(b) gain or loss resulting from any Disposition of a Partnership asset with
respect to which gain or loss is recognized for federal income tax purposes will
be computed by reference to the Carrying Value of the asset disposed of,
notwithstanding that the adjusted tax basis of the asset differs from its
Carrying Value;

(c) to the extent an adjustment to the adjusted tax basis of any asset pursuant
to Code Section 734(b) (including pursuant to Treasury Regulations
Section 1.734-2(b)(i)) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Partner’s Interest in the Partnership, the amount of the adjustment will be
treated as an item of gain (if the adjustment increases the basis of the asset)
or an item of loss (if the adjustment decreases the basis) from the Disposition
of the asset; and

(d) the Gross Liability Value of each liability of the Partnership described in
Treasury Regulations Section 1.752-7(b)(3)(i) will be adjusted at such times as
are provided in this Agreement for an adjustment to the Carrying Values of the
Partnership’s assets. The amount of any adjustment will be treated as an item of
loss (if the adjustment increases the Gross Liability Value of the liability) or
an item of gain (if the adjustment decreases the Gross Liability Value of the
liability).

“General Partner” means (i) initially, Dominion Midstream and (ii) any Person
who has become a substituted General Partner pursuant to the terms of this
Agreement and has not ceased to be a General Partner. After consummation of the
DCPI Distribution, MLP Holding Contribution, MLP Contribution and CP Holding
Contribution, the General Partner will be CP Holding.

“GP Interest” has the meaning set forth in Recital G of this Agreement, and
which Interest has the rights, powers, preferences and designations set forth
herein.

“Gross Liability Value” means, with respect to any liability of the Partnership
described in Treasury Regulations Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume the liability
in an arm’s-length transaction.

“Initial Assets” means the assets of the Partnership placed in service as of the
Effective Date and any capital expenditures incurred by the Partnership with
respect to these assets.

“Interest” means, with respect to any Partner, the interest of the Partner in
the Partnership at any particular time, including the rights and obligations of
the Partner as provided in this Agreement and the Delaware Act.

“Limited Partner” means any Person who is a Preferred Limited Partner or a
Common Limited Partner. “Limited Partners” mean all Preferred Limited Partners
and Common Limited Partners.

 

A-9



--------------------------------------------------------------------------------

“Limited Partner Interests” means the Common LP Interests and the Preferred LP
Interests.

“Liquefaction Project” means the natural gas export/liquefaction facility
currently under development by the Partnership.

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in Section 9.1(b), the date
on which the applicable time period during which the Partners have the right to
elect to continue the business of the Partnership has expired without such an
election being made and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.

“MLP” has the meaning set forth in Recital H of this Agreement.

“MLP Contribution” has the meaning set forth in Recital H of this Agreement.

“MLP Holding” has the meaning set forth in Recital H of this Agreement.

“MLP Holding Contribution” has the meaning set forth in Recital H of this
Agreement.

“Modified Net Operating Income” means, for each Fiscal Year, an amount equal to
the sum of (i) the Net Operating Income, if any, for the Fiscal Year plus
(ii) the amount of interest expense of the Partnership included in the
computation of the Net Operating Income.

“Net Operating Income” and “Net Operating Loss” mean, for each Fiscal Year, an
amount equal to the Partnership’s items of taxable income or loss for the Fiscal
Year, determined in accordance with Code Section 703(a)(1) and including items
required to be separately stated, with the following adjustments:

(a) any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account as an item of Net Operating Income or Net Operating
Loss pursuant to this definition will be added to taxable income or loss;

(b) any expenditures of the Partnership described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1 .704-1(b)(2)(iv)(i), and not otherwise taken into account
as an item of Net Operating Income or Net Operating Loss pursuant to this
definition, will be subtracted from taxable income or loss;

(c) taxable gain or loss resulting from any Disposition of a Partnership asset
will not be taken into account in determining Net Operating Income or Net
Operating Loss;

(d) depreciation, amortization and other cost recovery deductions taken into
account in computing taxable income or loss will not be taken into account in
determining Net Operating Income or Net Operating Loss; and

(e) any items allocated pursuant to Section 5.3 or 5.4 will not be considered in
determining Net Operating Income and Net Operating Loss.

 

A-10



--------------------------------------------------------------------------------

“Net Termination Gain” means for any Fiscal Year, the sum, if positive, of
(a) all Net Operating Income or Net Operating Loss recognized by the Partnership
after the Liquidation Date and (b) any Gain or Loss recognized by the
Partnership upon the sale, exchange or other disposition of all or substantially
all of the assets of the Partnership, taken as a whole, in a single transaction
or a series of related transaction; provided, however, that the items included
in the determination of Net Termination Gain shall not include any Regulatory
Allocations and items of income, gain or loss specially allocated pursuant to
Section 5.4.

“Net Termination Loss” means for any Fiscal Year, the sum, if negative, of
(a) all Net Operating Income or Net Operating Loss recognized by the Partnership
after the Liquidation Date and (b) any Gain or Loss recognized by the
Partnership upon the sale, exchange or other disposition of all or substantially
all of the assets of the Partnership, taken as a whole, in a single transaction
or a series of related transaction; provided, however, that the items included
in the determination of Net Termination Loss shall not include any Regulatory
Allocations and items of income, gain or loss specially allocated pursuant to
Section 5.4.

“Newly Acquired Assets” means the assets of the Partnership other than the
Initial Assets.

“Noncompensatory Option” has the meaning set forth in Treasury Regulations
Section 1.721-2(f).

“Nonrecourse Deductions” has the meaning assigned to that term in Treasury
Regulations Section 1.704-2(b).

“Partner” any Person who is a General Partner or a Limited Partner. “Partners”
mean the General Partner and the Limited Partners

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulations Section 1.704-2(i)(2).

“Partner Nonrecourse Deductions” has the meaning set forth in Treasury
Regulations Section 1.704-2(i).

“Partnership” means Dominion Cove Point LNG, LP, as the partnership may from
time to time be constituted.

“Partnership Expenses” has the meaning set forth in Section 3.3.

“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Section 1.704-2(d).

“Person” means any individual, partnership, corporation, limited liability
company, trust or other entity.

“Preferred Limited Partner” means (i) initially, Dominion Midstream and Dominion
Gas

 

A-11



--------------------------------------------------------------------------------

Projects and (ii) thereafter, any Person who has become a Preferred Limited
Partner pursuant to the terms of this Agreement and has not ceased to be a
Preferred Limited Partner. After consummation of the DCPI Distribution, MLP
Holding Contribution, MLP Contribution and CP Holding Contribution, the
Preferred Limited Partner will be CP Holding.

“Preferred LP Interests” has the meaning set forth in Recital G of this
Agreement, and which Interests have the rights, powers, preferences and
designations set forth herein.

“Preferred Return” means, with respect to any Preferred Limited Partner, the
return that will accrue during each Fiscal Quarter or portion thereof (computed
using the actual number of days elapsed over a 360-day year) on the amount of
the Preferred Limited Partner’s Preferred Return Capital during the Fiscal
Quarter, at a rate per annum equal to [—]%; provided that the Preferred Return
shall be zero with respect to any Fiscal Quarter for which the General Partner
determines pursuant to Section 6.1 that no distribution of Preferred Return will
be made by the Partnership with respect to that Fiscal Quarter; and provided,
further, that the amount of the Preferred Return for any Fiscal Quarter will not
exceed the amount that may be distributed with respect to the Fiscal Quarter
pursuant to the proviso set forth in Section 6.1(a).

“Preferred Return Capital” means, with respect to any Preferred Limited Partner,
an amount equal to the product of (i) the number of Preferred LP Interests held
by the Preferred Limited Partner times (ii) $1.00.

“Pro Rata” means (a) when modifying Preferred LP Interests, apportioned equally
among all Preferred LP Interests, and (b) when modifying Common LP Interests,
apportioned equally among all Common LP Interests.

“Sharing Ratio” means, as of the Effective Date and based on the value of the
Partnership assets determined in the Third Party Appraisal, (i) with respect to
the Initial Assets, [—]% to the Preferred LP Interests as a class, and [—]% to
the Common LP Interests as a class, and (ii) with respect to the Newly Acquired
Assets, [—]% to the Preferred LP Interests as a class, and [—]% to the Common LP
Interests as a class; provided, that, in the event there is a Final
Determination with respect to the initial Carrying Value of the Partnership
assets that differs from the value of such assets as determined in the Third
Party Appraisal, the Sharing Ratios shall be redetermined at such time to
provide the holders of the Preferred LP Interests a cumulative amount of
Depreciation for (i) the Fiscal Year in which the Final Determination Date
occurs and all subsequent Fiscal Years and (ii) if the Final Determination
occurs on or before the date (not including any extension of time prescribed by
Applicable Law) for the filing of the Partnership’s federal income tax return
for the Fiscal Year immediately prior to the Fiscal Year in which the Final
Determination Date occurs, such prior Fiscal Year, equal to (a) the expected
cumulative amount of Depreciation to be allocated to the holders of the
Preferred LP Interests as set forth in Schedule A, less (b) the cumulative
amount of Depreciation previously allocated to the holders of the Preferred LP
Interests for all prior Fiscal Years (taking into account any adjustment as a
result of such Final Determination).

“Tax Matters Partner” has the meaning set forth in Section 3.8(b).

“Third Party Appraisal” means the appraisal of the assets of the Partnership
dated as of October 1, 2014 performed by Duff & Phelps, LLC, an independent,
third-party appraiser.

 

A-12



--------------------------------------------------------------------------------

“Treasury Regulation” means the applicable Income Tax Regulations, including
Temporary Regulations, promulgated under the Code. Any and all references herein
to a specific provision of a Treasury Regulation shall be deemed to refer to any
corresponding successor provision.

“Transfer” means a sale, exchange, transfer, assignment, pledge, hypothecation
or other disposition of all or any portion of an Interest to another Person.
When used as a verb, the term “Transfer” shall have a correlative meaning.

“U.S. GAAP” means accounting principles generally accepted in the United States.

ARTICLE II

GENERAL PROVISIONS

2.1. Continuation. The Partners hereby continue the Partnership as a limited
partnership under and pursuant to the provisions of the Delaware Act.

2.2. Partnership Name. The name of the Partnership is Dominion Cove Point LNG,
LP. The General Partner may from time to time change the name of the Partnership
and adopt one or more fictitious names for use by the Partnership. The words
“Limited Partnership,” “LP” or similar words or letters will be included in the
Partnership’s name when necessary for the purposes of complying with the laws of
any jurisdiction that so requires.

2.3. Office: Registered Agent.

(a) The Partnership will maintain a registered office in Delaware at 1209 Orange
Street, Wilmington, New Castle County, Delaware 19801, and the name of the
Partnership’s registered agent in Delaware at that address is The Corporation
Trust Company. Such office and the agent may be changed from time to time by the
General Partner.

(b) The current business address of the Partnership is 120 Tredegar Street,
Richmond, Virginia 23219. The business address of the Partnership may be changed
by the General Partner from time to time in its sole discretion. The General
Partner shall give notice to the other Partners of any such change.

2.4. Term. The Partnership commenced on the date the Certificate of Limited
Partnership was filed and shall continue in existence until an election by the
General Partner to dissolve the Partnership.

2.5. Purpose of the Partnership. The purpose and business of the Partnership
will be any business which lawfully may be conducted by a limited partnership
formed pursuant to the Delaware Act, including primarily, but without
limitation, to own, maintain, operate, improve and dispose of the Initial
Assets, to pursue, finance, develop, construct, own, operate, and dispose of the
Newly Acquired Assets and to do the same with respect to any additional
facilities, and to conduct any other lawful business (together with such
incidental and other activities related to or arising from the foregoing) as the
General Partner, from time to time, deems necessary or appropriate to promote
and maintain the assets and businesses of the Partnership, subject to Applicable
Law.

 

A-13



--------------------------------------------------------------------------------

ARTICLE III

MANAGEMENT AND OPERATIONS OF THE PARTNERSHIP

3.1. Management Generally. Subject to any limitation set forth herein, the
management and control of the Partnership is vested exclusively in the General
Partner. The Limited Partners will have no part in the management or control of
the Partnership and will have no authority or right to act on behalf of the
Partnership in connection with any matter.

3.2. Authority of the General Partner. The General Partner will have all rights
and powers that may be possessed by a general partner under the Delaware Act.

3.3. Approval Required for Certain Action. The General Partner shall not cause
the Partnership to, and the Partnership shall not, take any of the following
actions without the approval or consent of all Limited Partners (which consent
may be made categorically or by policy):

(a) effecting any merger or consolidation involving the Partnership;

(b) effecting any sale or exchange of all or substantially all of Partnership’s
assets;

(c) dissolving or liquidating the Partnership;

(d) creating or causing to exist any consensual restriction on the ability of
the Partnership or its subsidiaries to make distributions, pay any indebtedness,
make loans or advances or transfer assets to its Limited Partners or their
subsidiaries;

(e) settling or compromising any claim, dispute or litigation directly against,
or otherwise relating to indemnification by the Partnership of, any of the
directors or officers of the General Partner; or

(f) issuing additional Interests.

3.4. Expenses. Except as otherwise provided in this Agreement or any agreement
for the operation or management of the Partnership’s property, the Partnership
shall be responsible for and shall pay all Partnership Expenses out of funds of
the Partnership determined by the General Partner to be available for that
purpose. As used herein, the term “Partnership Expenses” means all expenses or
obligations of the Partnership or otherwise incurred by the General Partner in
connection with the exercise of its rights or powers or performance of its
obligations under this Agreement, including without limitation:

(a) all costs and expenses related to conducting the business of the
Partnership;

 

A-14



--------------------------------------------------------------------------------

(b) all administrative expenses of the Partnership, including the maintenance of
books and records of the Partnership, the preparation and dispatch to the
Partners of financial reports, tax returns and notices required pursuant to this
Agreement and the holding of meetings of the Partners (or their
representatives);

(c) all expenses incurred in connection with the registration, qualification or
exemption of the Partnership under any applicable federal, state, local or
foreign law;

(d) all expenses incurred in connection with any indebtedness or guarantees of
the Partnership or any proposed or definitive credit facility or other credit
arrangement (including any line of credit, loan commitment or letter of credit
for the Partnership or related to any Partnership assets);

(e) all compensation and employee benefits of officers and employees of the
Partnership;

(f) all expenses incurred in connection with any litigation involving the
Partnership (including the cost of any investigation and preparation) and the
amount of any judgment or settlement paid in connection therewith;

(g) all expenses for indemnity or contribution payable by the Partnership to any
Person, whether payable under Article VIII or otherwise;

(h) all expenses incurred in connection with the collection of amounts due to
the Partnership from any Person;

(i) all expenses incurred in connection with the preparation of amendments to
this Agreement and the admission of additional partners; and

(j) all expenses incurred in connection with the dissolution and liquidation of
the Partnership.

3.5. Transactions with Affiliates. The General Partner, when acting on behalf of
the Partnership, is hereby authorized to purchase property, securities, options
or other assets from, sell property, securities, options or other assets to,
borrow funds from, or otherwise deal with, or retain the services of, any
Partner (acting other than in its capacity as a Partner of the Partnership) or
any Affiliate of the Partner.

3.6. Books and Records: Accounting.

(a) The General Partner shall keep or cause to be kept at the Partnership’s
principal business address (or at such other place as the General Partner shall
determine) full and accurate books and records of the Partnership. Such books
and records shall be available for inspection and copying at reasonable times
during business hours by any Partner or its duly authorized agent or
representative for a purpose reasonably related to its interest as a Partner.

(b) In addition to the books and records maintained for tax purposes, the
Partnership shall keep books of account in accordance with U.S. GAAP.

 

A-15



--------------------------------------------------------------------------------

3.7. Removal. The General Partner may be removed or replaced only with the
written consent of Limited Partners holding a majority of the Common LP
Interests and Preferred LP Interests.

3.8. Partnership Tax Returns.

(a) The General Partner shall cause to be prepared and timely filed all tax
returns required to be filed for the Partnership. The General Partner may, in
its discretion, make, or refrain from making, any federal, state or local income
or other tax elections for the Partnership that it deems necessary or advisable;
provided that the General Partner shall make an election under Section 754 of
the Code with the tax return for its first Fiscal Year.

(b) The General Partner is hereby designated as the Partnership’s “Tax Matters
Partner” under Code Section 6231(a)(7) and shall have all of the powers and
responsibilities of the position as provided in the Code. The Tax Matters
Partner is specifically directed and authorized to take whatever steps the Tax
Matters Partner, in its discretion, deems necessary or desirable to perfect the
designation, including filing any forms or documents with the Internal Revenue
Service and taking such other action as may from time to time be required under
the Treasury Regulations. Expenses incurred by the Tax Matters Partner, in its
capacity as such, will be Partnership Expenses.

ARTICLE IV

CAPITAL CONTRIBUTIONS; CLASSES OF INTERESTS

4.1. Generally. Except as expressly provided in this Agreement or the
Contribution Agreement, or with the prior written consent of all of the
Partners, no Partner shall be required to make Capital Contributions to the
Partnership.

4.2. Classes of Interests. Simultaneously with the execution of this Agreement
and notwithstanding anything to the contrary in the Existing Agreement, (i) the
Interests of the Partnership will hereafter consist of the GP Interest, which is
a noneconomic general partner interest, [—] Preferred LP Interests and [—]
Common LP Interests, each having the rights, powers, preferences and
designations set forth in this Agreement, (ii) Dominion Midstream’s general
partner Interest in the Partnership is hereby converted to the GP Interest and
[—] Preferred LP Interests, and (iii) Dominion Gas Projects’ limited partner
Interest is hereby converted to [—] Preferred LP Interests and [—] Common LP
Interests.

ARTICLE V

ALLOCATIONS

5.1. Net Operating Income.

After giving effect to the special allocations set forth in Section 5.3 and
Section 5.4, Net Operating Income for any Fiscal Year will be allocated to the
Partners in the following order and priority:

(a) First, 100% to the holders of the Preferred LP Interests, Pro Rata, until
each Preferred Limited Partner has been allocated an amount equal to the excess,
if any, of (i) the

 

A-16



--------------------------------------------------------------------------------

cumulative Preferred Return distributed to the Preferred Limited Partner in
respect of the Fiscal Year and all prior Fiscal Years, over (ii) the cumulative
Net Operating Income allocated to the Preferred Limited Partner pursuant to this
Section 5.1(a) for all prior Fiscal Years;

(b) Second, 100% to General Partner until the General Partner has been allocated
an amount equal to the excess, if any, of (i) the absolute value of cumulative
Net Operating Losses allocated to the General Partner pursuant to Section 5.2(c)
for all prior Fiscal Years, over (ii) the cumulative Net Operating Income
allocated to the General Partner pursuant to this Section 5.1(b) for all prior
Fiscal Years;

(c) Third, 100% to the holders of the Preferred LP Interests, Pro Rata, until
each Preferred Limited Partner has been allocated an amount equal to the excess,
if any, of (i) the absolute value of cumulative Net Operating Losses allocated
to the Preferred Limited Partner pursuant to Section 5.2(b) for all prior Fiscal
Years, over (ii) the cumulative Net Operating Income allocated to the Preferred
Limited Partner pursuant to this Section 5.1(c) for all prior Fiscal Years;

(d) Fourth, 100% to the holders of the Common LP Interests, Pro Rata, until each
Common Limited Partner has been allocated an amount equal to the excess, if any,
of (i) the absolute value of cumulative Net Operating Losses allocated to the
Common Limited Partner pursuant to Section 5.2(a) for all prior Fiscal Years,
over (ii) the cumulative Net Operating Income allocated to the Common Limited
Partner pursuant to this Section 5.1(d) for all prior Fiscal Years;

(e) Fifth, 100% to the holders of the Preferred LP Interests, Pro Rata, until
each Preferred Limited Partner has been allocated an amount equal to the product
of (i) 3% times (ii) the excess, if any, of (x) the Modified Net Operating
Income for the Fiscal Year over (y) $600,000,000.00; and

(f) Sixth, the balance, if any, 100% to the holders of the Common LP Interests,
Pro Rata.

5.2. Net Operating Loss.

After giving effect to the special allocations set forth in Section 5.3 and
Section 5.4, Net Operating Loss for any Fiscal Year will be allocated to the
Partners in the following order and priority:

(a) First, 100% to the holders of the Common LP Interests, Pro Rata, until the
Adjusted Capital Account of each Common Limited Partner is equal to zero;

(b) Second, 100% to the holders of the Preferred LP Interests, Pro Rata, until
the Adjusted Capital Account of each Preferred Limited Partner is equal to zero;
and

(c) Third, the balance, if any, to the General Partner.

 

A-17



--------------------------------------------------------------------------------

5.3. Special Allocations. The following special allocations shall be made in the
following order:

(a) Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Article V, if there is a net decrease in Partnership Minimum Gain during any
Fiscal Year, each Partner will be allocated items of Partnership income and gain
for the Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount
equal to the Partner’s share of the net decrease in Partnership Minimum Gain,
determined in accordance with Treasury Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence will be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto.
The items to be so allocated shall be determined in accordance with Treasury
Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 5.3(a) is
intended to comply with the minimum gain chargeback requirement in Treasury
Regulations Section 1.704-2(f) and will be interpreted consistently therewith.

(b) Partner Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
Article V, if there is a net decrease in Partner Nonrecourse Debt Minimum Gain
attributable to a Partner Nonrecourse Debt during any Fiscal Year, each Partner
who has a share of the Partner Nonrecourse Debt Minimum Gain attributable to
that Partner Nonrecourse Debt, determined in accordance with Treasury
Regulations Section 1.704-2(i)(5), will be allocated items of Partnership income
and gain for the Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount equal to the Partner’s share of the net decrease in Partner Nonrecourse
Debt Minimum Gain attributable to the Partner Nonrecourse Debt, determined in
accordance with Treasury Regulations Section 1.704-2(i)(4). Allocations pursuant
to the previous sentence will be made in proportion to the respective amounts
required to be allocated to each Partner pursuant thereto. The items to be so
allocated will be determined in accordance with Treasury Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.3(b) is intended to
comply with the minimum gain chargeback requirement in Treasury Regulations
Section 1.704-2(i)(4) and will be interpreted consistently therewith.

(c) Qualified Income Offset. In the event that any Partner unexpectedly receives
any adjustments, allocations, or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain will be allocated
to the Partner in an amount and manner sufficient to eliminate, to the extent
required by the Treasury Regulations, the Adjusted Capital Account Deficit of
the Partner as quickly as possible; provided that an allocation pursuant to this
Section 5.3(c) will be made only if and to the extent that the Partner would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article V have been tentatively made as if this Section 5.3(c) were
not in this Agreement.

(d) Gross Income Allocation. In the event that any Partner has an Adjusted
Capital Account Deficit at the end of any Fiscal Year, each such Partner shall
be allocated items of Partnership income and gain in the amount of the deficit
as quickly as possible; provided that an allocation pursuant to this
Section 5.3(d) will be made only if and to the extent that the Partner would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article V have been tentatively made as if Section 5.3(c) and this
Section 5.3(d) were not in this Agreement.

 

A-18



--------------------------------------------------------------------------------

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year will be
allocated [—]% to the holders of the Common LP Interests, Pro Rata, and [—]% to
the holders of the Preferred LP Interests, Pro Rata.

(f) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Fiscal Year will be allocated to the Partner who bears the economic risk of loss
with respect to the Partner Nonrecourse Debt to which the Partner Nonrecourse
Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i)(1).

(g) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Partnership asset, pursuant to Code Section 734(b) (including
pursuant to Treasury Regulations Section 1.734-2(b)(1)) is required, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Partner in complete liquidation of the Partner’s interest in
the Partnership, the amount of the adjustment to Capital Accounts will be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis) and the gain or loss will be
allocated to the Partners in proportion to their interests in the Partnership in
the event Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to
the Partner to whom the distribution was made in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(h) Depreciation. Depreciation will be allocated as follows:

(i) All items of Depreciation with respect to the Initial Assets will be
allocated to the holders of the Common LP Interests and the holders of the
Preferred LP Interests based on their respective Sharing Ratio, and the portion
so allocated to the Common LP Interests will be allocated Pro Rata and the
portion so allocated to the Preferred LP Interests will be allocated Pro Rata;
and

(ii) All items of Depreciation with respect to the Newly Acquired Assets will be
allocated to the holders of the Common LP Interests and the holders of the
Preferred LP Interests based on their respective Sharing Ratio, and the portion
so allocated to the Common LP Interests will be allocated Pro Rata, and the
portion so allocated to the Preferred LP Interests will be allocated Pro Rata.

(i) Gains from Disposition of Initial Assets. Prior to the Liquidation Date, in
the event that, in any Fiscal Year, the Partnership realizes, or is deemed to
realize, Gain from the Disposition or adjustment to the Carrying Value of any
Initial Asset, the Gain will be allocated as follows:

(i) First, 100% to the holders of the Preferred LP Interests, Pro Rata, until
each Preferred Limited Partner has been allocated an amount equal to the excess,
if any, of (i) the sum of (x) cumulative amount of Depreciation allocated to the
Preferred Limited Partner pursuant to Section 5.3(h)(i) for the current and all
prior Fiscal Years plus (y) the cumulative amount of Loss allocated to the
Preferred Limited Partner pursuant to Section 5.3(k)(i) for the current and all
prior Fiscal Years, over (ii) the cumulative amount of Gain, if any, allocated
to the Preferred Limited Partner pursuant to this Section 5.3(i)(i) for all
prior Fiscal Years; and

(ii) Second, 100% to the holders of the Common LP Interests, Pro Rata.

 

A-19



--------------------------------------------------------------------------------

(j) Gains from Disposition of Newly Acquired Assets. Prior to the Liquidation
Date, in the event that, in any Fiscal Year, the Partnership realizes, or is
deemed to realize, Gain from the Disposition or adjustment to the Carrying Value
of any Newly Acquired Asset, the Gain will be allocated as follows:

(i) First, 100% to the holders of the Preferred LP Interests, Pro Rata, until
each Preferred Limited Partner has been allocated an amount equal to the excess,
if any, of (i) the sum of (x) cumulative amount of Depreciation allocated to the
Preferred Limited Partner pursuant to Section 5.3(h)(ii) for the current and all
prior Fiscal Years plus (y) the cumulative amount of Loss allocated to the
Preferred Limited Partner pursuant to Section 5.3(k)(ii) for the current and all
prior Fiscal Years, over (ii) the cumulative amount of Gain, if any, allocated
to the Preferred Limited Partner pursuant to this Section 5.3(j)(i) for all
prior Fiscal Years; and

(ii) Second, 100% to the holders of the Common LP Interests, Pro Rata.

(k) Loss from Disposition of Partnership Assets. Prior to the Liquidation Date,
Loss of the Partnership will be allocated as follows:

(i) In the event that, in any Fiscal Year, the Partnership realizes, or is
deemed to realize, Loss from the Disposition or adjustment to the Carrying Value
of any Initial Asset, the Loss will be allocated to the holders of the Common LP
Interests and to holders of the Preferred LP Interests based on their respective
Sharing Ratio, and the portion of Loss so allocated to the Common LP Interests
will be allocated Pro Rata and the portion of Loss so allocated to the Preferred
LP Interests will be allocated Pro Rata.

(ii) In the event that, in any Fiscal Year, the Partnership realizes, or is
deemed to realize, Loss from the Disposition or adjustment to the Carrying Value
of any Newly Acquired Asset, the Loss will be allocated to the holders of the
Common LP Interests and the holders of the Preferred LP Interests based on their
respective Sharing Ratio, and the portion of Loss so allocated to the Common LP
Interests will be allocated Pro Rata and the portion of Loss so allocated to the
Preferred LP Interests will be allocated Pro Rata.

(l) Net Termination Gains or Losses. After given effect to the Regulatory
Allocations and the special allocations set forth in Section 5.4, Net
Termination Gain or Net Termination Loss (including a pro rata part of each item
of income, gain, loss and deduction taken into account in computing Net
Termination Gain or Net Termination Loss) for any Fiscal Year shall be allocated
pursuant to this Section 5.3(l).

 

A-20



--------------------------------------------------------------------------------

(i) Net Termination Gain, including a pro rata part of each item of income,
gain, loss and deduction taken into account in computing Net Termination Gain,
shall be allocated:

(A) First, 100% to the holders of the Preferred LP Interests, Pro Rata, until
each Preferred Limited Partner has been allocated an amount equal to the excess,
if any, of (i) the sum of (x) cumulative amount of Depreciation allocated to the
Preferred Limited Partner pursuant to Section 5.3(h) for the current and all
prior Fiscal Years plus (y) the cumulative amount of Losses allocated to the
Preferred Limited Partner pursuant to Section 5.3(k) for the current and all
prior Fiscal Years plus (z) any Net Operating Loss allocated to the Preferred
Limited Partner pursuant to Section 5.2, over (ii) the sum of (x) the cumulative
amount of Gain, if any, allocated to the Preferred Limited Partner pursuant to
Section 5.3(i) and Section 5.3(j) for all prior Fiscal Years plus (y) the
cumulative amount of Net Operating Income allocated to the Preferred Limited
Partner pursuant to Section 5.1(c) for all prior Fiscal Years; and

(B) Second, the balance, if any, 100% to the holders of the Common LP Interests,
Pro Rata.

(ii) Net Termination Loss, including a pro rata part of each item of income,
gain, loss and deduction taken into account in computing Net Termination Loss,
shall be allocated:

(A) First, 100% to the holders of the Common LP Interests, Pro Rata, until the
Adjusted Capital Account of each Common Limited Partner is equal to zero;

(B) Second, 100% to the holders of the Preferred LP Interests, Pro Rata, until
the Adjusted Capital Account of each Preferred Limited Partner is equal to zero;
and

(C) Third, the balance, if any, to the General Partner.

5.4. Regulatory Allocations. The allocations set forth in Sections 5.3(a),
5.3(b), 5.3(c), 5.3(d), 5.3(e), 5.3(f) and 5.3(g) (the “Regulatory Allocations”)
are intended to comply with certain requirements of the Treasury Regulations. It
is the intent of the Partners that, to the extent possible, the Regulatory
Allocations will be offset either with special allocations of other items of
Partnership income, gain, loss, or deduction pursuant to this Section 5.4.
Therefore, notwithstanding any other provision of this Article V (other than the
Regulatory Allocations), special allocations of Partnership income, gain, loss,
or deduction will be made so that, after the offsetting allocations are made,
each Partner’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance the Partner would have had if the Regulatory Allocations
were not part of this Agreement and all Partnership items were allocated
pursuant to Section 5.1, Section 5.2, and Section 5.3 (other than the Regulatory
Allocations). In exercising its discretion under this Section 5.4, the General
Partner will take into account future Regulatory Allocations under Sections
5.3(a) and 5.3(b) that, although not yet made, are likely to offset other
Regulatory Allocations previously made under Sections 5.3(e) and 5.3(f).

5.5. Other Allocation Rules.

(a) Net Operating Income, Net Operating Loss, and any other items of income,
gain, loss, or deduction will be allocated to the Partners pursuant to this
Article V as of the last day of each Fiscal Year; provided that Net Operating
Income, Net Operating Loss, and

 

A-21



--------------------------------------------------------------------------------

such other items shall also be allocated at such times as the Carrying Values of
the Partnership’s assets are adjusted pursuant to subparagraph (b) of the
definition of “Carrying Value” in Section 1.1.

(b) For purposes of determining the Net Operating Income, Net Operating Loss, or
any other items allocable to any period, Net Operating Income, Net Operating
Loss and any such other items will be determined on a daily, monthly, or other
basis, as determined by the General Partner using any permissible method under
Code Section 706 and the Treasury Regulations thereunder.

5.6. Tax Allocations; Code Section 704(c).

(a) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, income, gain, loss, and deduction with respect to any asset
contributed to the capital of the Partnership will, solely for tax purposes, be
allocated among the Partners so as to take account of any variation between the
adjusted basis of the asset to the Partnership for federal income tax purposes
and its initial Carrying Value (computed in accordance with the definition of
“Carrying Value” in Section 1.1) using the “remedial allocation method”
described in Treasury Regulations Section 1.704-3(d).

(b) In the event the Carrying Value of any Partnership asset is adjusted
pursuant to subparagraph (b) of the definition of Carrying Value, subsequent
allocations of income, gain, loss, and deduction with respect to the asset will
take account of any variation between the adjusted basis of the asset for
federal income tax purposes and its Carrying Value in the same manner as under
Code Section 704(c) and the Treasury Regulations thereunder applying the
“remedial allocation method” described in Treasury Regulations
Section 1.704-3(d).

(c) Any elections or other decisions relating to allocations described in this
Section 5.6 shall be made by the General Partner in any manner that reasonably
reflects the purpose and intention of this Agreement. Allocations pursuant to
this Section 5.6 are solely for purposes of federal, state, and local taxes and
will not affect, or in any way be taken into account in computing, any Partner’s
Capital Account or share of Net Operating Income, Net Operating Loss, other
items, or distributions pursuant to any provision of this Agreement.

ARTICLE VI

DISTRIBUTIONS

6.1. Quarterly Distributions. Except as otherwise provided in Section 6.3 or
Section 9.3, quarterly distributions by the Partnership of cash will be made
within 45 days of the end of the Fiscal Quarter, unless otherwise determined by
the General Partner. Any distributions of cash to the Limited Partners in
respect of any Fiscal Quarter will be made as follows:

(a) First, to the holders of the Preferred LP Interests, Pro Rata, in an amount
equal to the Preferred Return for the Fiscal Quarter; provided that any
distribution made pursuant to this Section 6.1(a) may not exceed an amount equal
to the excess, if any, of (i) the cumulative amount of Net Operating Income of
the Partnership for the period beginning on the Effective Date and ending on the
last day of the applicable Fiscal Quarter, over (ii) the cumulative amount of
distributions made for all prior Fiscal Quarters pursuant to this Section 6.1(a)
and Sections 6.1(b) and 6.2; and

(b) Second, to the holders of the Common LP Interests, Pro Rata, in such amount
determined by the General Partner.

 

A-22



--------------------------------------------------------------------------------

For purposes of clause (i) of Section 6.1(a), in the event Net Operating Income
is being determined as of the end of any Fiscal Quarter that is not the last day
of a Fiscal Year, the General Partner shall reasonably determine the amount of
the Net Operating Income for the current Fiscal Year to date as if the last day
of the Fiscal Quarter was the last day of the current Fiscal Year and in
accordance with the definition of “Net Operating Income” set forth in
Section 1.1.

6.2. Annual Distribution. Except as provided in Section 9.2, within 55 days
after the end of each Fiscal Year, the General Partner shall cause the
Partnership to distribute to the holders of the Preferred LP Interests, Pro
Rata, an amount of cash equal to the amount of Net Operating Income allocated to
the holders of the Preferred LP Interests pursuant to Section 5.1(e) for the
Fiscal Year; provided that, in the event cash is insufficient in amount to
distribute to the holders of the Preferred LP Interests the full amount to which
they are entitled for any Fiscal Year pursuant to this Section 6.2, the General
Partner shall cause future distributions of cash to be made to the holders of
the Preferred LP Interests until any such shortfall has been eliminated prior to
making any future distributions to the holders of the Common LP Interests
pursuant to Section 6.1(b).

6.3. Limitation on Distributions.

(a) Notwithstanding anything in this Agreement to the contrary, the Partnership
will make no distributions that are prohibited by the Delaware Act.

(b) Until the Liquefaction Project Commences Commercial Service, the Partnership
shall not make a distribution to the holders of Common LP Interests until the
Partnership has established a distribution reserve sufficient to pay the
Preferred Return for two Fiscal Quarters.

ARTICLE VII

REPORTS TO PARTNERS

7.1. Reports.

(a) All reports provided to the Partners pursuant to this Section 7.1 will be
prepared on such basis as the General Partner determines will appropriately
reflect the operations and assets of the Partnership.

(b) Within 90 calendar days after the end of each Fiscal Year, the General
Partner, at the expense of the Partnership, shall cause to be delivered to the
Partners: (i) such information as is necessary (including a statement for the
previous Fiscal Year of each Partner’s share of items of net income, net gains,
net losses and other items of the Partnership and distributions of cash made)
for the preparation by the Partners of their federal, state and local income and
other tax returns and (ii) a copy of all income tax and information returns to
be filed by the Partnership for the preceding Fiscal Year.

 

A-23



--------------------------------------------------------------------------------

(c) Within 120 calendar days after the end of each Fiscal Year, the General
Partner shall cause to be delivered to the Partners unaudited financial
statements of the Partnership for the fiscal year, prepared at the expense of
the Partnership, which unaudited financial statements shall set forth, as of the
end of and for the Fiscal Year: (i) a profit and loss statement and a balance
sheet of the Partnership, (ii) the balance in the Capital Account of each
Partner, and (iii) such other information as, in the judgment of the General
Partner, is reasonably necessary for the Partners to be advised of the financial
status and results of operations of the Partnership.

ARTICLE VIII

EXCULPATION AND INDEMNIFICATION

8.1. Exculpation and Indemnification.

(a) The General Partner will not be liable to the Partnership or to any other
Partner for monetary damages for any losses, claims, damages or liabilities
arising from any act or omission performed or omitted by it arising out of or in
connection with this Agreement or the Partnership’s business or affairs, except
for any such loss, claim, damage or liability to the extent caused by the
General Partner’s gross negligence or willful misconduct.

(b) The Partnership shall, to the fullest extent permitted by Applicable Law,
indemnify, defend and hold harmless the General Partner against any losses,
claims, damages or liabilities to which the General Partner may become subject
in connection with any matter arising out of or in connection with this
Agreement or the Partnership’s business or affairs, except for any such loss,
claim, damage or liability to the extent caused by the General Partner’s gross
negligence or willful misconduct. Subject to Section 3.4(g), if the General
Partner becomes involved in any capacity in any action, proceeding or
investigation in connection with any matter arising out of or in connection with
this Agreement or the Partnership’s business or affairs, the Partnership shall
reimburse the General Partner for its legal and other expenses (including the
cost of any investigation and preparation) as they are incurred in connection
therewith, provided that the General Partner shall promptly repay to the
Partnership the amount of any such reimbursed expenses paid to it if it is
ultimately determined that the General Partner was not entitled to be
indemnified by the Partnership in connection with such action, proceeding or
investigation. If for any reason (other than the gross negligence or willful
misconduct of the General Partner) the foregoing indemnification is unavailable
to the General Partner, or insufficient to hold it harmless, then the
Partnership shall contribute to the amount paid or payable by the General
Partner as a result of such loss, claim, damage, liability or expense in such
proportion as is appropriate to reflect the relative benefits received by the
Partnership on the one hand and the General Partner on the other hand or, if
such allocation is not permitted by Applicable Law, to reflect not only the
relative benefits referred to above but also any other relative equitable
considerations.

(c) Each Partner covenants for itself and its successors and assigns that such
Person will, at any time prior to or after dissolution of the Partnership, on
demand, whether

 

A-24



--------------------------------------------------------------------------------

before or after such Person’s withdrawal from the Partnership, pay to the
Partnership or the General Partner any amount that the Partnership or the
General Partner, as the case may be, pays in respect of taxes (including
withholding taxes) imposed upon income of or distributions to such Partner. Any
such payment shall not increase the Capital Account of such Partner.

(d) Notwithstanding anything else contained in this Agreement, the obligations
of the Partnership or any Partner under Sections 8.1 (b) and (c) will:

(i) be in addition to any liability that the Partnership or any Partner may
otherwise have; and

(ii) inure to the benefit of Affiliates of the General Partner and the
directors, officers, employees and agents of the General Partner and its
Affiliates and any successors, assigns, heirs and personal representatives of
such Persons.

ARTICLE IX

DISSOLUTION OF THE PARTNERSHIP

9.1. Dissolution. Subject to the Delaware Act and other Applicable Law, the
Partnership shall be dissolved and its affairs shall be wound up upon the
earliest to occur of:

(a) an election to dissolve the Partnership by the General Partner that is
approved by the 100% of the Limited Partners;

(b) the entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Delaware Act;

(c) at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act; or

(d) an event of withdrawal, except for the resignation, of a General Partner
(within the meaning of the Delaware Act), including the bankruptcy of a General
Partner, unless (i) at the time there is at least one other general partner of
the Partnership and all of the remaining Partners agree to continue the business
of the Partnership or (ii) within 90 calendar days after the event of
withdrawal, the Partners agree in writing to continue the business of the
Partnership and, pursuant to Section 3.7 of this Agreement, to the appointment,
effective as of the date of the event of withdrawal, of a new general partner;

(e) the sale, condemnation or disposition of all or substantially all of the
Partnership’s assets and the receipt of all consideration therefor; or

(f) the resignation of all General Partners unless a successor is elected and
such successor is admitted to the Partnership pursuant to this Agreement.

9.2. Winding Up of Partnership. Upon dissolution, the Partnership’s business
will be wound up in an orderly manner. The General Partner shall be the
liquidator to wind up the affairs of the Partnership pursuant to this Agreement.
If no General Partner remains, the Limited Partners holding more than 50% of the
Capital Accounts may approve one or more Persons to act

 

A-25



--------------------------------------------------------------------------------

as the liquidator in carrying out the liquidation. Subject to the Delaware Act
and Section 9.3, the liquidator shall dispose of or distribute all Partnership
assets to the Partners as soon as reasonably practicable after dissolution.

9.3. Distributions upon Dissolution of the Partnership.

(a) Upon dissolution of the Partnership, the liquidator shall determine which
assets of the Partnership will be disposed of and which assets of the
Partnership will be retained for distribution in kind to the Partners. In
performing its duties, the liquidator is authorized to sell, distribute,
exchange or otherwise dispose of the assets of the Partnership in any manner
that the liquidator determines to be in the best interest of the Partners.
Subject to the Delaware Act, after all liabilities contingent or otherwise of
the Partnership (including any liabilities to Partners) have been satisfied or
duly provided for (as determined by the liquidator in its discretion), the
remaining assets of the Partnership will be distributed to the Partners in
accordance with their positive Capital Account balances after giving effect to
all contributions, distributions and allocations for all periods.

(b) Except as otherwise provided in this Agreement, (i) each Limited Partner
will look solely to the assets of the Partnership for the return of its Capital
Contributions and will have no right or power to demand or receive property
other than cash from the Partnership and (ii) no Limited Partner will have
priority over any other Limited Partner as to the return of its Capital
Contributions.

(c) No Partner will be obligated to contribute to the Partnership or to any
other Partner any deficit or negative balance that may exist from time to time
in the Partner’s Capital Account.

ARTICLE X

TRANSFERABILITY OF PARTNERS’ INTERESTS

10.1. Transferability of General Partner’s Interests. Except as provided in
Section 10.3, and notwithstanding anything else contained herein, the General
Partner may, at any time or from time to time without the consent or approval of
the Limited Partners, Transfer all or any portion of its Interest to any Person.
The General Partner will not cease to be a general partner of the Partnership
solely as a result of its pledge of all or any portion of its Interest.

10.2. Transferability of Limited Partners’ Interests. Except as provided in
Section 10.3, no Limited Partner may Transfer all or any portion of its Interest
(other than Transfers of interests in the Limited Partner as permitted by its
constituent documents), without the prior consent of the General Partner, which
consent may be given or withheld by the General Partner in its sole discretion.

10.3. Admission of New Partners. In connection with any Transfer permitted
hereunder or the issuance of Interests to a Person who was not a Partner before
the issuance, the General Partner may admit a transferee or Person acquiring
such Interests as a general partner or limited partner of the Partnership
without further action by any other Partner or any other Person, and any such
transferee or Person acquiring such Interests will be deemed admitted to the
Partnership as a general partner or limited partner of the Partnership
immediately prior to the Transfer, and the business of the Partnership shall
continue thereafter without dissolution.

 

A-26



--------------------------------------------------------------------------------

10.4. Conditions to Transfer.

(a) No Transfer contemplated by this Article IX will be effected if the Transfer
would jeopardize the status of the Partnership as a partnership for federal
income tax purposes.

(b) Notwithstanding anything else contained herein, no Partner will Transfer its
Interest in violation of the registration requirements of the Securities Act of
1933, as amended.

ARTICLE XI

MISCELLANEOUS

11.1. Amendments. This Agreement may be amended only with the approval of all of
the Partners.

11.2. Third-Party Beneficiaries. This Agreement is made solely and specifically
among and for the benefit of the parties hereto and their respective successors
and permitted assigns, and no other Person will have any right, interest or
claim hereunder or be entitled to any benefit under or on account of this
Agreement as a third-party beneficiary or otherwise.

11.3. Successors. This Agreement will be binding as to the executors,
administrators, estates, heirs, legal successors and permitted assigns of the
Partners.

11.4. Governing Law: Severability. This Agreement is governed by and will be
construed in accordance with the laws of the State of Delaware without giving
effect to the principles of conflict of laws thereof. In particular, this
Agreement will be construed to the maximum extent possible to comply with all of
the terms and conditions of the Delaware Act. If, nevertheless, it is determined
by a court of competent jurisdiction that a term or provision of this Agreement
is invalid or unenforceable under the Delaware Act or other Applicable Law, that
invalidity or unenforceability will not invalidate the entire Agreement. In that
case, this Agreement will be construed so as to limit any such term or provision
so as to make it enforceable or valid within the requirements of Applicable Law,
and, in the event the term or provision cannot be so limited, this Agreement
will be construed to omit the invalid or unenforceable term or provision. If it
is determined by a court of competent jurisdiction that any provision relating
to the distributions and allocations of the Partnership or to any fee payable by
the Partnership is invalid or unenforceable, this Agreement will be construed or
interpreted so as (a) to make it enforceable or valid and (b) to make the
distributions and allocations as closely equivalent to those set forth in this
Agreement as is permissible under Applicable Law.

11.5. Waiver of Action for Partition. Each of the Partners irrevocably waive any
right that it may have to maintain any action for partition with respect to any
of the Partnership’s assets.

 

A-27



--------------------------------------------------------------------------------

11.6. Headings. Section and other headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope or intent of this Agreement or any provision hereof.

11.7. Counterparts. This Agreement may be signed in any number of counterparts,
each of which will be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

11.8. Entire Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, representations and warranties, both oral and
written, among the parties with respect to the subject matter hereof.

 

A-28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

DOMINION MIDSTREAM GP, LLC     DOMINION GAS PROJECTS COMPANY, LLC By:  

 

    By:  

 

Title:  

 

    Title:  

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF

DOMINION COVE POINT, LNG LP



--------------------------------------------------------------------------------

Schedule A

Sharing Ratio



--------------------------------------------------------------------------------

EXHIBIT B

Form of Registration Rights Agreement

(See attached)

Exhibit B

to Contribution Agreement



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [    ], 2014, by and between Dominion Midstream Partners, LP, a Delaware
limited partnership (the “Partnership”), and Dominion MLP Holding Company, LLC,
a Delaware limited liability company (“MLP Holdco”).

WHEREAS, this Agreement is made in connection with the transactions contemplated
by the Contribution Agreement by and among the Partnership, MLP Holdco, Cove
Point GP Holding Company, LLC, Dominion Cove Point LNG, LP, Dominion Cove Point,
Inc., Dominion Gas Projects Company, LLC and Dominion Midstream GP, LLC dated as
of October 14, 2014 (the “Contribution Agreement”); and

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of MLP Holdco pursuant to the
Contribution Agreement;

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the First Amended and Restated
Agreement of Limited Partnership of the Partnership dated [    ], 2014, as
amended from time to time (the “Partnership Agreement”). The terms set forth
below are used herein as so defined:

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under direct or
indirect common control with such specified Person. For the purposes of this
definition, “control” means the power to direct or cause the direction of the
management and policies of a Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning given to such term in the introductory paragraph.

“Commission” has the meaning given to such term in Section 1.02.

“Contribution Agreement” has the meaning given to such term in the recitals of
this Agreement.

“Effectiveness Period” has the meaning given to such term in Section 2.01.

“Exchange Act” has the meaning given to such term in Section 2.07(a).

“General Partner” means, initially, MLP Holdco, as the sole holder of the
Registrable Securities and, subsequent to any assignment of rights permitted
pursuant to Section 2.09 of this Agreement, any such assignee.

 

B-1



--------------------------------------------------------------------------------

“Holder” means the record holder of any Registrable Securities.

“Losses” has the meaning given to such term in Section 2.07(a).

“Managing Underwriter(s)” means, with respect to any Underwritten Offering, the
book-running lead manager(s) of such Underwritten Offering.

“MLP Holdco” has the meaning given to such term in the introductory paragraph.

“Notice” has the meaning given to such term in Section 2.01.

“Partnership” has the meaning given to such term in the introductory paragraph.

“Person” means any individual, corporation, partnership, limited liability
company, voluntary association, joint venture, trust, limited liability
partnership, unincorporated organization, government or any agency,
instrumentality or political subdivision thereof, or any other form of entity.

“Registrable Securities” means the (i) Common Units issued (or issuable) to MLP
Holdco pursuant to the Contribution Agreement (including pursuant to the
Deferred Issuance and Distribution); (ii) Subordinated Units; and (iii) Common
Units issuable upon conversion of the Subordinated Units or the Combined
Interests pursuant to the terms of the Partnership Agreement, which Registrable
Securities are subject to the rights provided herein until such rights terminate
pursuant to the provisions hereof.

“Registration Expenses” means all expenses (other than Selling Expenses)
incident to the Partnership’s performance under or compliance with this
Agreement to effect the registration of Registrable Securities on a Registration
Statement pursuant to Section 2.01 and/or in connection with an Underwritten
Offering pursuant to Section 2.02(a), and the disposition of such Registrable
Securities, including, without limitation, all registration, filing, securities
exchange listing and securities exchange fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the Financial Industry Regulatory Authority, fees of transfer
agents and registrars, all word processing, duplicating and printing expenses,
any transfer taxes and the fees and disbursements of counsel and independent
public accountants for the Partnership, including the expenses of any special
audits or “cold comfort” letters required by or incident to such performance and
compliance.

“Registration Statement” has the meaning given to such term in Section 2.01.

“Securities Act” has the meaning given to such term in Section 1.02.

“Selling Expenses” means all underwriting fees, discounts and selling
commissions applicable to the sale of Registrable Securities.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.

“Shelf Registration Statement” has the meaning given to such term in
Section 2.01.

 

B-2



--------------------------------------------------------------------------------

“Testing-the-Waters Communication” means any oral or written communication with
potential investors undertaken in reliance on Section 5(d) of the Securities
Act.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Registrable Securities are sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

“Written Testing-the-Waters Communication” means any Testing-the-Waters
Communication that is a written communication within the meaning of Rule 405
under the Securities Act.

Section 1.02. Registrable Securities. Any Registrable Security will cease to be
a Registrable Security (a) at the time a Registration Statement covering such
Registrable Security has been declared effective by the Securities and Exchange
Commission (the “Commission”), or otherwise has become effective, and such
Registrable Security has been sold or disposed of pursuant to such Registration
Statement; (b) at the time such Registrable Security has been disposed of
pursuant to Rule 144 (or any similar provision then in effect under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”)); (c) 10 years after MLP Holdco ceases to be
an Affiliate of the General Partner (including where the General Partner ceases
to be the general partner of the Partnership); (d) if such Registrable Security
is held by the Partnership or one of its subsidiaries; (e) at the time such
Registrable Security has been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities; or (f) if such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are assigned
to the transferee and such transferee is not an Affiliate of the General
Partner, at the time that is two years following the later of: (i) if the
Registrable Security is a Subordinated Unit, the conversion of the Subordinated
Units into Common Units and (ii) the transfer of such Registrable Security to
such transferee.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01. Demand Registration. Upon the written request (a “Notice”) by MLP
Holdco or by any other Holder[s] owning at least ten percent (10%) of the
then-outstanding Registrable Securities (subject to adjustment pursuant to
Section 3.04), the Partnership shall file with the Commission, as soon as
reasonably practicable, but in no event more than 90 days following the receipt
of the Notice, a registration statement (each, a “Registration Statement”) under
the Securities Act providing for the resale of the Registrable Securities (which
may, at the option of the Holders giving such Notice, be a registration
statement under the Securities Act that provides for the resale of the
Registrable Securities pursuant to Rule 415 from time to time by the Holders (a
“Shelf Registration Statement”)). The Partnership shall use its commercially
reasonable efforts to cause each Registration Statement to be declared effective
by the Commission as soon as reasonably practicable after the initial filing of
the Registration Statement. Any Registration Statement shall provide for the
resale pursuant to any method or combination of methods legally available to,
and requested by, the Holders of any and all Registrable Securities covered by
such Registration Statement. The Partnership shall use its

 

B-3



--------------------------------------------------------------------------------

commercially reasonable efforts to cause each Registration Statement filed
pursuant to this Section 2.01 to be continuously effective, supplemented and
amended to the extent necessary to ensure that it is available for the resale of
all Registrable Securities by the Holders until all Registrable Securities
covered by such Registration Statement have ceased to be Registrable Securities
(the “Effectiveness Period”). Each Registration Statement when effective (and
the documents incorporated therein by reference) shall comply as to form in all
material respects with all applicable requirements of the Securities Act and
shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. There shall be no limit on the number of Registration
Statements that may be required by the Holders hereunder.

Section 2.02. Underwritten Offerings.

(a) Request for Underwritten Offering. In the event that one or more Holders
collectively elect to dispose of at least fifteen percent (15%) of the
then-outstanding Registrable Securities (subject to adjustment pursuant to
Section 3.04) under a Registration Statement pursuant to an Underwritten
Offering, the Partnership shall, upon written request by such Holders, retain
underwriters in order to permit such Holders to effect such sale through an
Underwritten Offering. The obligation of the Partnership to retain underwriters
shall include entering into an underwriting agreement in customary form with the
Managing Underwriter(s), which shall include customary indemnities in favor of,
and taking all reasonable actions as are requested by, the Managing
Underwriter(s) to expedite or facilitate the disposition of such Registrable
Securities. The Partnership shall, upon request of the Holders, cause its
management to participate in a roadshow or similar marketing effort on behalf of
the Holders.

(b) Limitation on Underwritten Offerings. In no event shall the Partnership be
required under Section 2.02(a) to participate in more than two Underwritten
Offerings in any twelve-month period.

(c) General Procedures. In connection with any Underwritten Offering under this
Agreement, the Holders of a majority of the Registrable Securities being sold in
such Underwritten Offering shall be entitled, subject to the Partnership’s
consent (which is not to be unreasonably withheld), to select the Managing
Underwriter(s). In connection with any Underwritten Offering under this
Agreement, each Selling Holder and the Partnership shall be obligated to enter
into an underwriting agreement that contains such representations and
warranties, covenants, indemnities and other rights and obligations as are
customary in underwriting agreements for firm commitment offerings of
securities. No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to such Selling Holder’s obligations. If any Selling Holder
disapproves of the terms of an underwriting, such Selling Holder may elect to
withdraw from the Underwritten Offering by notice to the

 

B-4



--------------------------------------------------------------------------------

Partnership and the Managing Underwriter(s); provided, however, that such
withdrawal must be made at a time prior to the time of pricing of such
Underwritten Offering. No such withdrawal shall affect the Partnership’s
obligation to pay Registration Expenses.

Section 2.03. Delay Rights. If the General Partner determines that the
Partnership’s compliance with its obligations under this Article II would be
materially detrimental to the Partnership and its Partners because such
registration would (a) materially interfere with a significant acquisition,
reorganization, financing or other similar transaction involving the
Partnership, (b) require premature disclosure of material information that the
Partnership has a bona fide business purpose for preserving as confidential or
(c) render the Partnership unable to comply with applicable securities laws,
then the Partnership shall have the right to postpone compliance with its
obligations under this Article II for a period of not more than three months,
provided, that such right pursuant to this Section 2.03 may not be utilized more
than twice in any twelve-month period.

Section 2.04. Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to each
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep each Registration Statement effective for the Effectiveness
Period and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by
such Registration Statement;

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering and the Managing Underwriter(s) notifies the
Partnership in writing that, in the sole judgment of such Managing
Underwriter(s), inclusion of detailed information in such prospectus supplement
is of material importance to the success of the Underwritten Offering of such
Registrable Securities, use its commercially reasonable efforts to include such
information in such prospectus supplement;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing a Registration Statement or supplement or amendment thereto, and
(ii) such number of copies of such Registration Statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement;

(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Registration Statement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the

 

B-5



--------------------------------------------------------------------------------

Managing Underwriter(s), shall reasonably request; provided, however, that the
Partnership will not be required to qualify generally to transact business in
any jurisdiction where it is not then required to so qualify or to take any
action that would subject it to general service of process in any jurisdiction
where it is not then so subject;

(e) promptly notify each Selling Holder and each underwriter, at any time when a
prospectus is required to be delivered under the Securities Act, of (i) the
filing of a Registration Statement or any prospectus or prospectus supplement to
be used in connection therewith, or any amendment or supplement thereto, and,
with respect to such Registration Statement or any post-effective amendment
thereto, when the same has become effective; and (ii) any written comments from
the Commission with respect to any filing referred to in clause (i) and any
written request by the Commission for amendments or supplements to a
Registration Statement or any prospectus or prospectus supplement thereto;

(f) immediately notify each Selling Holder and each underwriter, at any time
when a prospectus is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary in order to make the statements therein not
misleading (in the case of the prospectus contained therein, in the light of the
circumstances under which a statement is made); (ii) the issuance or threat of
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement, or the initiation of any proceedings for that purpose;
or (iii) the receipt by the Partnership of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, the Partnership agrees to, as promptly as practicable,
amend or supplement the prospectus or prospectus supplement or take other
appropriate action so that the prospectus or prospectus supplement does not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading in the light of the circumstances then existing and to
take such other commercially reasonable action as is necessary to remove a stop
order, suspension, threat thereof or proceedings related thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to any offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership dated the date of the closing under the
underwriting agreement and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering (to the extent available) and a letter of like
kind dated the date of the closing under the underwriting agreement, in each
case, signed by the independent public accountants who have certified the
Partnership’s financial statements included or incorporated by reference into
the applicable registration statement, and each of the opinion and the “cold
comfort” letter shall be in customary form and covering substantially the same
matters with respect to such registration

 

B-6



--------------------------------------------------------------------------------

statement (and the prospectus and any prospectus supplement included therein) as
have been customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to the underwriters in Underwritten Offerings of
securities by the Partnership and such other matters as such underwriters and
Selling Holders may reasonably request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(j) make available to the appropriate representatives of the Managing
Underwriter(s) and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act;

(k) cause all Registrable Securities registered pursuant to this Agreement to be
listed on each securities exchange or nationally recognized quotation system on
which similar securities issued by the Partnership are then listed;

(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of the
Registrable Securities;

(m) provide a transfer agent and registrar for all Registrable Securities
covered by a Registration Statement not later than the effective date of such
registration statement; and

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of the Registrable Securities.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.04, shall forthwith discontinue disposition of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.04 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed, and
has received copies of any additional or supplemental filings incorporated by
reference in the prospectus.

Section 2.05. Cooperation by Holders. The Partnership shall have no obligation
to include in a Registration Statement, or in an Underwritten Offering pursuant
to Section 2.02(a), Registrable Securities of a Selling Holder who has failed to
timely furnish such information that the Partnership determines, after
consultation with counsel, is reasonably required in order for the Registration
Statement or prospectus supplement, as applicable, to comply with the Securities
Act.

Section 2.06. Expenses. The Partnership will pay all reasonable Registration
Expenses, including in the case of an Underwritten Offering, regardless of
whether any sale is made in such Underwritten Offering. Each Selling Holder
shall pay all Selling Expenses in connection with

 

B-7



--------------------------------------------------------------------------------

any sale of its Registrable Securities hereunder. In addition, except as
otherwise provided in Section 2.07, the Partnership shall not be responsible for
legal fees incurred by Holders in connection with the exercise of such Holders’
rights hereunder.

Section 2.07. Indemnification.

(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder participating therein, its
directors, officers, employees and agents, and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”), and its directors, officers, employees or
agents, against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), joint or
several, to which such Selling Holder, director, officer, employee, agent or
controlling Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (in the case
of any prospectus or any Written Testing-the-Waters Communication, in the light
of the circumstances under which such statement is made) contained in any
Written Testing-the-Waters Communication, a Registration Statement, any
preliminary prospectus or prospectus supplement, free writing prospectus or
final prospectus or prospectus supplement contained therein, or any amendment or
supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus or any
Written Testing-the-Waters Communication, in the light of the circumstances
under which they were made) not misleading, and will reimburse each such Selling
Holder, its directors, officers, employee and agents, and each such controlling
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings as such
expenses are incurred; provided, however, that the Partnership will not be
liable in any such case if and to the extent that any such Loss arises out of or
is based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Selling Holder, its directors, officers, employees and agents or such
controlling Person in writing specifically for use in any Written
Testing-the-Waters Communication, a Registration Statement, or prospectus or any
amendment or supplement thereto, as applicable. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
such Selling Holder or any such directors, officers, employees agents or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, its directors, officers,
employees and agents and each Person, if any, who controls the Partnership
within the meaning of the Securities Act or of the Exchange Act, and its
directors, officers, employees and agents, to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in any Written Testing-the-Waters
Communication, a Registration Statement, any preliminary prospectus or
prospectus supplement, free writing prospectus or final

 

B-8



--------------------------------------------------------------------------------

prospectus or prospectus supplement contained therein, or any amendment or
supplement thereof; provided, however, that the liability of each Selling Holder
shall not be greater in amount than the dollar amount of the proceeds (net of
any Selling Expenses) received by such Selling Holder from the sale of the
Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have to any indemnified party other than under this Section 2.07. In
any action brought against any indemnified party, the indemnified party shall
notify the indemnifying party of the commencement thereof. The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.07 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably acceptable to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnified party shall settle any action brought against it with respect to
which it is entitled to indemnification hereunder without the consent of the
indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 2.07 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall the Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged

 

B-9



--------------------------------------------------------------------------------

omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.07 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.08. Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, the Partnership
agrees to use its commercially reasonable efforts to:

(a) make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Exchange Act at all times from and after
the date hereof; and

(c) so long as a Holder owns any Registrable Securities, unless otherwise
available via EDGAR, furnish to such Holder forthwith upon request a copy of the
most recent annual or quarterly report of the Partnership, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities with out registration.

Section 2.09. Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities granted to a Holder by the
Partnership under this Article II may be transferred or assigned by such Holder
to one or more transferee(s) or assignee(s) of such Registrable Securities (or
Subordinated Units prior to conversion); provided, however, that (a) unless such
transferee or assignee is an Affiliate of MLP Holdco, each such transferee or
assignee holds Registrable Securities (or Subordinated Units prior to
conversion) representing at least five percent (5%) of the then-outstanding
Registrable Securities (subject to adjustment pursuant to Section 3.04), (b) the
Partnership is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee and identifying the
Registrable Securities with respect to which such registration rights are being
transferred or assigned, and (c) each such transferee agrees to be bound by this
Agreement.

 

B-10



--------------------------------------------------------------------------------

Section 2.10. Restrictions on Public Sale by Holders of Registrable Securities.
MLP Holdco and any other Holder(s) who, along with its Affiliates, holds at
least five percent (5%) of the then-outstanding Registrable Securities (subject
to adjustment pursuant to Section 3.04), agrees to enter into a customary letter
agreement with underwriters providing such Holder will not effect any public
sale or distribution of the Registrable Securities during the 90 calendar day
period beginning on the date of a prospectus or prospectus supplement filed with
the Commission with respect to the pricing of an Underwritten Offering, provided
that (i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the Partnership or the officers, directors or any other unitholder of the
Partnership on whom a restriction is imposed and (ii) the restrictions set forth
in this Section 2.10 shall not apply to any Registrable Securities that are
included in such Underwritten Offering by such Holder.

ARTICLE III

MISCELLANEOUS

Section 3.01. Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a) if to MLP Holdco:

Dominion MLP Holding Company, LLC

120 Tredegar Street

Richmond, Virginia 23220

Attention: Treasurer

Facsimile: 804-819-2638

Electronic Mail: scott.hetzer@dom.com

(b) if to a transferee of MLP Holdco, to such Holder at the address provided
pursuant to Section 2.09; and

(c) if to the Partnership:

Dominion Midstream Partners, LP

c/o Dominion Midstream GP, LLC

120 Tredegar Street

Richmond, Virginia 23220

Attention: General Counsel

Facsimile: 804-819-2202

Electronic Mail: mark.webb@dom.com

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via electronic mail; and when actually received, if
sent by courier service or any other means.

 

B-11



--------------------------------------------------------------------------------

Section 3.02. Successor and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.

Section 3.03. Assignment of Rights. All or any portion of the rights and
obligations of the Holders under this Agreement may be transferred or assigned
by the Holders in accordance with Section 2.09 hereof.

Section 3.04. Recapitalization, Exchanges, Etc. Affecting the Registrable
Securities. The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all securities of the Partnership or any
successor or assign of the Partnership (whether by merger, consolidation, sale
of assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, splits, recapitalizations, pro rata distributions and the like
occurring after the date of this Agreement.

Section 3.05. Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each party, in addition to and without limiting
any other remedy or right it may have, will have the right to an injunction or
other equitable relief in any court of competent jurisdiction, enjoining any
such breach, and enforcing specifically the terms and provisions hereof, and
each of the parties hereto hereby waives any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. The existence of this right will not
preclude any such party from pursuing any other rights and remedies at law or in
equity that such party may have.

Section 3.06. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.07. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.08. Governing Law. The laws of the State of Delaware shall govern this
Agreement.

Section 3.09. Severability of Provisions. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.10. Scope of Agreement. The rights granted pursuant to this Agreement
are intended to supplement and not to reduce or replace any rights any Holders
may have under the Partnership Agreement with respect to the Registrable
Securities. This Agreement is intended by the parties as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject

 

B-12



--------------------------------------------------------------------------------

matter contained herein. Except as provided in the Partnership Agreement, there
are no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein with respect to the rights granted by the
Partnership set forth herein. Except as provided in the Partnership Agreement,
this Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.

Section 3.11. Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.

Section 3.12. No Presumption. If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.13. Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

Section 3.14. Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Partnership and the Holders shall have any obligation hereunder and that,
notwithstanding that one or more of the Holders may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the Holders or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Holders or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Holders under this Agreement or any documents or instruments
delivered in connection herewith or therewith or for any claim based on, in
respect of or by reason of such obligation or its creation, except in each case
for any assignee of the Holders hereunder.

 

B-13



--------------------------------------------------------------------------------

Section 3.15. Interpretation. All references to “Articles” and “Sections” shall
be deemed to be references to Articles and Sections of this Agreement, unless
otherwise specified. All references to instruments, documents, contracts and
agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by the Holders under this Agreement, such action shall be
in the Holders’ sole discretion unless otherwise specified.

[Signature page follows]

 

B-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

DOMINION MLP HOLDING COMPANY, LLC By:  

 

Name:   Title:   DOMINION MIDSTREAM PARTNERS, LP By:   Dominion Midstream GP,
LLC Its:   General Partner   By:  

 

  Name:  

 

  Title:  

 

SIGNATURE PAGE

TO

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

The determination of the number of Initial Preferred Interests, Additional
Preferred Interests, and CP Holdings Preferred LP Interests shall be determined
pursuant to the following formulae.

For purposes of the formulae:

 

  A =   Public Offering Price for the Partnership’s Common Units in the Offering
  B =   The Number of Sponsor Units Issued to MLP Holdco in the Offering   C =  
The Fair Market Value of the Cove Point LNG Terminal owned by Cove Point as
determined by the appraisal performed by Duff & Phelps   $1 =   Price of a
Preferred LP Interest   D =   A x B, and represents the aggregate value of the
Initial Preferred Interests and the Additional Preferred Interests   E =   The
amount of net proceeds from the Offering contributed to Cove Point pursuant to
Section 2.10(b)

Number of Initial Preferred Interests = (1% x C) ÷ $1

Number of Additional Preferred Interests = (D ÷ $1) – Number of Initial
Preferred Interests

Number of CP Holdings Preferred LP Interests = E ÷ $1

Exhibit C

to Contribution Agreement